COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jamelle Andrea Peterkin v. The State of Texas

Appellate case number:      01-18-01090-CR

Trial court case number:    1548100

Trial court:                351st District Court of Harris County

       This Court’s January 10, 2019 Order of Abatement had abated and remanded this
case for the trial court to determine whether appellant’s appointed trial counsel, Clay S.
Conrad, should be permitted to withdraw and new counsel should be appointed. On
January 16, 2019, Miranda Meador, Assistant Public Defender, filed a designation of new
lead counsel under Texas Rule of Appellate Procedure 6.1 to remove Scott Pope as counsel.
On January 29, 2019, in compliance with the Clerk of this Court’s notice, a supplemental
clerk’s record was filed in this Court which included the trial court’s January 9, 2019 order
which had appointed Scott C. Pope/Harris County Public Defender’s Office as new
counsel.
       Accordingly, the Court sua sponte directs the Clerk of this Court to WITHDRAW
the Order of Abatement and REINSTATE this case on the Court’s active docket, to
remove Clay S. Conrad and Scott C. Pope as appellant’s counsel, and to designate Miranda
Meador as appellant’s new lead counsel. See TEX. R. APP. P. 6.1(c), 6.5(b), (d).
Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 2, 34.5(c)(3), 38.6(a)(1). The State’s appellate brief, if any, is ORDERED
to be filed no later than 30 days from the filing of appellant’s brief. See TEX. R. APP. P.
38.6(b).


       It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley______
                    Acting individually  Acting for the Court
Date: __February 5, 2019_